Citation Nr: 0530864	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
chronic lumbar paravertebral myositis.  

2.  Entitlement to a rating in excess of 50 percent for 
dysthymia.  

3.  Entitlement to an effective date prior to February 5, 
1997, for the 50 percent evaluation for dysthymia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe, M.D. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In March 2004, the RO remanded the issues of entitlement to 
an increased rating for a lumbar spine disorder and 
entitlement to a total rating based on individual 
unemployability (TDIU).  Subsequently, in an April 2005 
rating decision, the 40 percent rating for the spine disorder 
was increased to 60 percent and the TDIU claim was granted.  
The March 2004 Board decision also increased the 30 percent 
rating in effect for dysthymia to 50 percent, effective 
February 5, 1997.  These grants were promulgated in April 
2005 RO decisions.  

As instructed in the Board's March 2004 remand, the veteran 
was issued a statement of the case (SOC) on the issue of an 
earlier effective date for benefits granted February 5, 1997.  
The SOC was issued in April 2005.  As noted above, the 
veteran's rating for dysthymia was increased to 50 percent as 
of that date.  

As a result of the actions summarized above, it is concluded 
by the Board that the grant of a TDIU represents a full and 
final determination of this issue and it is no longer on 
appeal.  As to the issues of entitlement to increased ratings 
for lumbar spine and psychiatric disorders, the grant of 
increased ratings is noted, but as those grants are not the 
maximum ratings available for spine or psychiatric 
conditions, those appeals continue.  See Ab v. Brown, 6 Vet. 
App. 35 (1993).  As the veteran's disability rating for 
dysthymia was increased to 50 percent as of February 5, 1997, 
the earlier effective date issue is now classified as on the 
title page of this decision.  


FINDINGS OF FACT

1.  The veteran's lumbar paravertebral fibromyocitis is 
manifested by degenerative joint disease (DJD) at thoracic 
and lumbar levels and mild posterior disc protrusion and disc 
bulging in the lumbar spine; there are subjective complaints 
of pain, with radiculopathy radiating to the posterior legs 
up to the knees, associated with an occasional burning 
sensation on the left ankle; objectively, significant 
limitation of motion is demonstrated, with pain, fatigue, and 
weakness further limiting functionality.  

2.  The veteran's dysthymia is productive of no more than 
some occupational and social impairment with reduced 
reliability and productivity due to various symptoms, to 
include complaints of sleep disturbance.  

3.  The veteran's claim for an increased evaluation for his 
dysthymia was received at the RO on February 5, 1997.  

4.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable for 
dysthymia prior to February 5, 1997.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for lumbar paravertebral fibromyocitis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 U.S.C.A. § ; 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) , 5010, 5003, 5285, 5292 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5293 (as in effect 
prior to, and from September 23, 2002); and 38 C.F.R. 
§ 4.71a, DCs 5235, 5237, 5242, 5243 (effective September 26, 
2003).  

2.  The criteria for a rating in excess of 50 percent for 
dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, DC 9433 (2005).  

3.  An effective date prior to February 5, 1997, for the 50 
percent evaluation for dysthymia is not warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

As to the issues of entitlement to increased ratings for a 
lumbar spine disorder and a psychiatric disorder, VA 
satisfied this duty by means of letter to the veteran from 
the RO dated in December 2001, as well as by the discussions 
in the rating decisions, SOC, and multiple supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to receive an 
increased rating, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in December 2001 which included the 
VCAA laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in 2001, his claims were 
readjudicated based upon all the evidence of record as 
evidenced by an August 2003 SSOC.  Moreover, he was issued 
another VCAA letter in April 2004, and his claim were again 
addressed in rating decisions in April 2005, at which time 
both of his claims for increased ratings were granted.  There 
is no indication that the disposition of his claim would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

As to the issue of entitlement to an earlier effective date 
for the 50 percent rating for dysthymia, the Board notes that 
the VCAA letter was sent to the veteran in April 2004, prior 
to the denial of an earlier effective date in April 2005.  
Moreover, the April 2004 VCAA letter and a 2005 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed as to this 
issue.  Specifically, these documents notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have also been met as to this issue.  

As to each of the issues on appeal, there has also been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes service medical records, post service private 
and VA medical records, and statements and testimony from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claims and notified him of 
the information and evidence necessary to substantiate the 
claims.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Increased Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

IR - Lumbar Paravertebral Fibromyocitis

Service connection for a back condition has been in effect 
since rating decision in November 1987.  A 20 percent rating 
was assigned.  This disability rating was partially based on 
clinical findings made when the veteran was examined by VA in 
June 1987.  At that time, there was some straightening of the 
lumbar lordosis with tenderness and moderate spasms of lumbar 
paravertebral musculature.  There were several tender 
fibrotic nodules.  The veteran exhibited painful and limited 
range of lumbar motion.  Clinical findings upon VA 
examination in August 1989 were similar.  

Private records reflect some radiculopathy in 1994 and 
magnetic resonance imaging (MRI) in November 1994 showed 
small disc herniation at L5-S1.  VA examination report from 
November 1994 reflects complaints of low back pain with 
radiation, associated with numbness and weakness of the legs.  
Following exam, the final diagnoses included herniated 
nucleus pulposus at L5-S1 and Schmorl's node at L3-L4; 
chronic cervicodorsolumbar paravertebral fibromyocitis; 
clinical left S1, right L5-S1 radiculopathy; and lumbosacral 
radiculopathy.  

In a September 1995 rating decision, the veteran's low back 
disability rating was increased to 40 percent.  

Subsequently dated records include a September 1995 private 
physician's statement.  The physician noted that the veteran 
had been seen for back problems since March of that year.  
Radiculopathy to both lower extremities was noted.  
Degenerative changes and herniated nucleus pulposus were 
noted.  In a statement dated in January 1997, a private 
physician noted that the veteran had lumbosacral 
fibromyalgia.  Treatment had included physical therapy, 
medications, and rest.  The veteran's forward flexion was to 
40 degrees, with extension to 6 degrees, and lateral bending 
to 10 degrees, bilaterally.  Another physician reported in a 
January 1997 statement that the veteran had been under this 
care since December 1994.  Primarily, the doctor noted that 
the veteran had extensive orthopedic problems.  He noted that 
the veteran had difficulty walking, lifting, pushing, 
pulling, or standing for period of time.  

A July 1997 private report reflects that the veteran's low 
back conditions included lumbar sprain, myositis, herniated 
nucleus pulposus at L5-S1, lumbar radiculopathy, and lumbar 
osteoarthritis.  

VA MRI of the lumbar spine in October 1997 resulted in the 
impressions of L5-S1 dessication changes and L5-S1 small 
central/left paracentral herniation without associated effect 
upon the thecal sac or nerve roots.  

The record reflects that the Social Security Administration 
awarded the veteran benefits in January 1998 based on his 
orthopedic (back and knee) and psychiatric conditions.  

VA records include a March 1998 document which shows that the 
veteran was seen for low back problems.  The veteran's wife 
attested to the severity of the veteran's low back condition 
in an August 1998 statement.  He was also seen in 1999 with 
low back complaints.  

At the time of VA examination in October 2000, there was 
tenderness and spasms in the lower back.  A VA examiner in 
January 2001 opined that the evidence in the service medical 
records did not show any deficits in the lower extremities 
and description of pain documented in the record was not 
compatible with discogenic disease of the lumbar spine.  He 
did not directly associate the veteran's herniated nucleus 
pulposus with the service-connected low back condition.  

Private neurological examination report from June 2001 shows 
complaints of radiculopathy associated with the low back 
pain.  

When examined by VA in January 2003, the veteran stated that 
his low back condition was worse that when last evaluated.  
There was increased intensity of the low back pain which was 
described as sharp and burning.  This pain was constant, and 
there was radiating of the pain into the lower extremities to 
the ankles.  There was stiffness in the back.  The examiner 
noted that the veteran used crutches for ambulation and wore 
orthopedic shoes and a corset.  The veteran said that he was 
able to walk five to ten minutes before having to sit down 
due to low back pain.  Range of motion of the lumbar spine 
from a standing position was to 40 degrees, with extension to 
16 degrees, and lateral bending, bilaterally, to 25 degrees.  
Manual muscle test was 5/5 and straight leg raising was 
negative as was Lasegue's test.  

Private electromyography (EMG) in October 2003 showed 
radiculopathy into the cervical spine.  

At the time of VA examination in May 2004, it was noted that 
the veteran's low back diagnoses included DJD and disc 
herniation.  The veteran described radiation of low back pain 
to the lower extremities with occasional burning sensation in 
the left ankle.  Back pain was described as constant.  
Sitting for 30 to 45 minutes, standing for 10 to 15 minutes, 
or bedrest for 1 to 2 hours resulted in back pain.  There was 
some alleviation of the pain with a TENS unit.  Acute flare-
ups occurred seven to eight times in the last year and lasted 
from one week to ten days.  

The examiner noted that the veteran used crutches for 
ambulation.  He also wore a thoracolumbar brace.  Forward 
flexion was from 0 to 20 degrees.  Extension was from 0 to 10 
degrees.  Bilateral lateral flexion was from 0 to 10 degrees.  
Bilateral lateral rotation was from 0 to 10 degrees.  He was 
additionally limited by pain, fatigue, and weakness following 
repetitive use of the thoracolumbar spine.  There was mild 
palpable thoracolumbar spasm.  The veteran exhibited 
diminished pinprick and smooth sensation on the left leg.  
There was no atrophy of the lower extremities, and there was 
normal muscle tone.  There was normal muscle strength except 
for the left ankle dorsiflexion muscle.  Ankle jerks were 1+ 
bilaterally.  The examiner noted that the question of 
vertebral fractures of the vertebral body was "not 
applicable."  

In an April 2005 rating decision, the veteran's disability 
evaluation for lumbar paravertebral fibromyocitis was 
increased to 60 percent.  

Analysis

As noted above, the veteran was recently granted an increased 
evaluation of 60 percent for his lumbar spine disorder 
classified as lumbar paravertebral fibromyocitis, pursuant to 
DCs 5021 (myositis) and 5293 (intervertebral disc syndrome).  

At the outset, it is observed that the diagnostic criteria 
pertaining to disabilities of the spine have undergone 
multiple revisions during the pendency of this appeal.  The 
first revision affected DC 5293, under which the veteran is 
rated for intervertebral disc syndrome.  Such revision took 
effect on September 23, 2002.  

Only two DCs provide an evaluation in excess of the 60 
percent rating presently assigned.  Specifically, DC 5285 (as 
in effect prior to September 26, 2003, afforded a 100 percent 
rating where the evidence demonstrated vertebral fracture 
with cord involvement, bedridden, or requiring long leg 
braces.  DC 5286 (as in effect prior to September 26, 2003) 
provided a 100 percent rating for complete ankylosis of the 
spine, unfavorable angle, with marked deformity and 
involvement of major joints (Marie Strumpell type) or without 
other joint involvement (Bechterew type).  

The medical evidence of record does not establish the 
criteria discussed above for a 100 percent rating for the 
veteran's low back disorder.  Indeed, the veteran has not 
shown fracture of the vertebra with cord involvement or that 
he is bedridden or requiring long leg braces.  Moreover, 
complete ankylosis with an unfavorable angle has similarly 
not been demonstrated.  

The Board will now examine the revisions to DC 5293 effective 
September 23, 2002.  

As revised effective September 23, 2002, DC 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of a 
t least 6 weeks during the past 12 months.  Note (1) to the 
new version of DC 5293 defines an "incapacitating episode" 
as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  

The evidence does not establish incapacitating episodes as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during the past 12 months.  While he reported 
acute flare-ups on seven to eight occasions during the past 
year which lasted one week to ten days at a time, there is no 
indication that the veteran was prescribed bed rest by a 
physician at any time within the last 12 months.  
Nevertheless, the highest possible rating based on 
incapacitating episodes remains at 60 percent.  

Under the revised version of DC 5293, effective from 
September 23, 2002, to September 25, 2003, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his back condition than the 
60 percent arrived at on the basis of DC 5293, in effect 
prior to September 2003.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine condition.  One 
relevant Code section in this regard is DC 5292 (as in effect 
prior to September 26, 2003), concerning limitation of motion 
of the lumbar spine.  Here, the May 2004 VA examination 
showed very poor range of lumbar motion as summarized above.  
He was additionally limited by pain, fatigue, and weakness 
following repetitive use of the thoracolumbar spine.  

Overall, the Board finds that the evidence allows for a 
finding of severe limitation of lumbar spine motion.  This 
conclusion appropriately accounts for additional functional 
limitation as due to pain and also recognizes the veteran's 
diminished abilities in times of flare-up.  The consideration 
of pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Therefore, a 30 percent rating under DC 5292 
applies as to the orthopedic manifestations of the veteran's 
lumbar paravertebral fibromyocitis.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service- 
connected lumbar spine condition.  DCs 8521, 8522, 8523, 
8524, 8525, are arguably relevant, as they pertain to 
paralysis that affects the foot.  As reported at the time of 
exam in May 2004, the veteran reported radiculopathy with 
radiation to posterior legs up to the knees, associated with 
an occasional burning sensation on the left ankle.  He 
exhibited diminished pinprick and smooth sensation on the 
left leg.  There was no atrophy of the lower extremities, and 
there was normal muscle tone.  There was normal muscle 
strength except for the left ankle dorsiflexion muscle.  
Ankle jerks were 1+ bilaterally.  

Based on the above findings, it is determined that the 
severity of the neurological manifestations of the veteran's 
lumbar spine disorder are no more than mild.  Because the 
medical evidence does not specifically state which nerves 
were affected by the veteran's disability, the Board will 
simply apply the DCs affording the highest possible rating 
evaluation for "mild" neurological symptoms, in the lower 
extremity.  In this manner, the Board satisfies its 
obligation to resolve all reasonable doubt in favor of the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, DCs 8521, 8522, 8523, 8524, 8525, afford 
either a noncompensable rating or a 10 percent rating for 
mild neurological symptomatology.  In sum, as instructed by 
the new version of DC 5293, the Board has considered the 
chronic orthopedic and neurologic manifestations of the 
veteran's lumbar paravertebral fibromyocitis.   It has been 
determined that the veteran is entitled to a 30 percent 
rating under DC 5292 for his orthopedic manifestations, and 
that he is entitled to a 10 percent evaluation at most under 
the DCs pertaining to neurological manifestations.  Those two 
ratings must now be combined under 38 C.F.R. § 4.25.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (orthopedic 
manifestations of his lumbar spine disability) and a 10 
percent (neurological manifestations of his lumbar spine 
disability), an evaluation of 40 percent is derived.  This, 
of course, is less than the currently assigned 60 percent 
rating.  

Thus, under the version of DC 5293 as revised effective 
September 23, 2002, the maximum possible rating for the 
veteran's service-connected lumbar paravertebral myositis is 
40 percent.  There is no means by which a higher rating is 
possible, for the reasons articulated above.  Thus, a rating 
in excess of the current 60 percent is not warranted.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities were revised again, effective September 26, 
2003.  The most recent version of the law requires a finding 
of ankylosis in order for the veteran to qualify for an 
increased rating.  As ankylosis is not shown, there is no 
basis under the appropriate DCs for a rating in excess of 60 
percent for the lumbar spine disorder.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, then, under any version of the diagnostic 
criteria, the maximum evaluation to which the veteran is 
entitled is his currently assigned 60 percent rating.  A 
rating in excess of that amount is not justified.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See Gilbert, 
supra.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra- 
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

IR - Dysthymia

Service connection for dysthymia has been in effect since 
rating decision in February 1988.  A 10 percent rating was 
assigned.  This grant was based on service medical records 
which show inservice treatment for psychiatric complaints, 
and a VA exam in October 1987 which confirmed the diagnosis 
of dysthymic disorder.  The veteran filed a claim for an 
increased rating for his dysthymia in February 1997.  He 
submitted additional evidence at that time.  Private records 
submitted include a private physician's statements dated in 
October and December 1996 in which it was opined that the 
veteran's nervous condition was secondary to his service-
connected physical conditions.  

VA psychiatric examination in March 1997 reveals that the 
veteran gave a history of receiving treatment for his 
psychiatric complaints by a private physician since May 1996.  
It was noted that the veteran was very aware of the interview 
situation and in full contact with reality.  His answers were 
relevant, coherent, and logical.  He showed no abnormal 
tremors, tics, or mannerisms.  His thoughts mostly pertained 
to preoccupation with his future ability to provide for his 
wife and pay his debts.  He said he was irritable, ill 
humored, and mostly isolated.  His affect was adequate to the 
emotional content.  His mood was depressed and worried.  He 
was oriented times three.  His memory was preserved.  
Intellectual capacities were maintained, and his judgment was 
fair.  His insight was poor.  

Subsequently dated records include a November 1997 notation 
by a private physician that the veteran continued to be 
markedly depressed, ill humored, secluded, without 
interpersonal relations, and in constant ahahedonia.  The 
record reflects that the Social Security Administration 
awarded the veteran benefits in January 1998 based on his 
orthopedic and psychiatric conditions.  

In an August 1998 statement, the veteran's wife attested to 
the severity of his psychiatric condition, noting that the 
veteran was frustrated most of the time because he was no 
longer able to work.  She also described him as ill tempered.  

At a hearing in August 1998, the veteran's private physician 
testified in support of the veteran's claim for an increased 
rating for his dysthymia.  The doctor noted that he had 
treated the veteran since May 1996 for his psychiatric 
problems.  He reported that the veteran's memory was 
impaired, and that his condition had worsened.  (Tr. at pgs. 
5-6.)  The physician felt that the veteran's psychiatric 
condition alone was severe enough to make his unemployable.  
(Tr. at pg. 13.)

In a September 1998 document issued by the United States 
Office of Personnel Management, it was noted that the veteran 
had been approved for disability retirement as of July 31, 
1997.  The primary basis was his psychiatric disorder.  

VA records from 1998 through 2000 reflect that the veteran 
was seen for various medical conditions to include his 
psychiatric condition and attended "coping skills" groups 
in 1999, to include sessions dealing with anger.  

When examined by VA in October 2000, the veteran noted that 
he was retired from the postal service due to his multiple 
disabilities, to include his psychiatric condition.  He was 
on medications for his psychiatric condition.  He stayed home 
most of the time under the effects of his medications.  He 
lived in a rural area with no close neighbors.  He was alert, 
aware of the interview, and in contact with reality.  He was 
irritable and isolated.  His mood was somewhat depressed, and 
his judgment was fair.  Intellectual functioning was 
adequate.  His insight was poor.  The psychiatric diagnosis 
was dysthymia, dependent personality characteristics.  His 
psychosocial stressors include marital dysfunction and 
physical problems.  His Global Assessment of Functioning 
(GAF) score was 55-60.  

The veteran's disability rating was increased to 30 percent 
in a September 2001 rating decision.  

At the time of VA examination in January 2003, the veteran 
continued to be seen for his psychiatric problems and 
continued to take medication.  He complained of poor sleep 
and pain from his many medical conditions.  On examination, 
he was alert and oriented times three.  His mood was anxious, 
and his affect was constricted.  His attention and 
concentration were good.  His memory was fair, and his speech 
was clear and coherent.  He was not hallucinating, nor did he 
have suicidal or homicidal ideation.  His insight and 
judgment were fair.  He exhibited good impulse control.  His 
GAF score was 65.  

In a March 2004 Board decision, the veteran's disability 
rating for dysthymia was increased to 50 percent.  

In this case, the veteran is seeking a disability rating 
higher than 50 percent for his service-connected dysthymic 
disorder.  This condition is evaluated under DC 9433.  The 
regulations establish a general rating formula as provided 
below.  

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996. 61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  The veteran filed his claim for an 
increased rating for dysthymia in February 1997.  As the 
regulations were changed before the course of the veteran's 
appeal as to this issue, the new criteria will be applied in 
the veteran's case.  The former criteria will not be 
considered, even though the RO considered both the former and 
new criteria in their rating decision of September 1997.  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9433, effective 
November 7, 1996, dysthymia will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

A GAF score is highly probative as it related directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, an examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126, 4.130 (2005); VAOPGCPREC 10-95.  

As noted above, the veteran's two most recent VA examinations 
in 2000 and 2003 noted GAF score between 55 and 65.  This 
represents moderate to mild symptoms, respectively.  The 
exams show that the veteran's mental status includes a 
depressed mood, but he is alert and oriented.  His memory is 
fair, and there are no hallucinations.  No impairment of 
thought processes is indicated, and his judgment is fair.  He 
was aware of the interview situation on both occasions.  

Considering the criteria of DC 9433, the evidence shows no 
more than the 50 percent rating criteria.  The extent of 
symptoms and associated occupational and social impairment, 
as described in the criteria for a 70 percent rating, are not 
demonstrated by examination reports and other evidence.  The 
medical evidence does not contain findings showing recent 
suicidal or homicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation or neglect of personal appearance and hygiene.  
Nor are there similar symptoms which are typical of 70 
percent psychiatric disability.  

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required.  38 C.F.R. § 4.21.  Thus, 
the evidence as a whole reflects occupational and social 
impairment from dysthymic disorder which more nearly 
approximates the criteria for a 50 percent rating, than a 70 
percent rating.  Thus, a rating in excess of 50 percent may 
not be assigned.  38 C.F.R. § 4.7.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno, supra.  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit, Espiritu, supra.  
Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra- 
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

Earlier Effective Dates - In General 

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of claim for increased 
evaluation, the effective date of an award is the earliest 
date of which it is factually ascertainable that an increase 
in disability occurred if the claim is received within 1 year 
from such date; otherwise, the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2005).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2005).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2005).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

An Effective Date Prior to February 5, 1997, for Assignment 
of a 50 percent Evaluation for Dysthymia

Review of the record reflects that the RO granted service 
connection for the veteran's dysthymia in a February 1988 
rating decision and assigned a 10 percent evaluation, 
effective from November 14, 1986.  That decision was 
confirmed in October 1989, and the veteran was informed of 
his appellate rights in a November 1989 letter.  He did not 
submit a timely appeal to that decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran filed for an increased rating on February 5, 
1997, and a 30 percent rating was ultimately awarded in a 
September 2001 decision.  The veteran expressed disagreement 
with the effective date of that award in a November 2001 
statement.  Subsequent to the Board's March 2004 request that 
the veteran be issued a SOC as to the issue of entitlement to 
an effective date prior to February 5, 1997, for the 30 
percent evaluation, the RO increased the veteran's disability 
evaluation to 50 percent, also effective from February 5, 
1997, in an April 2005 rating decision.  Thus, the earlier 
effective date issue has been reclassified as entitlement to 
effective date prior to February 5, 1997, for assignment of a 
50 percent rating for dysthymia.  

As noted above, the RO granted service connection for 
dysthymia in February 1988 and assigned a 10 percent 
evaluation.  Subsequently, the veteran underwent another 
examination in August 1989 and the RO reviewed the filed to 
determine whether a higher evaluation for dysthymia was 
warranted.  In an October 1989 decision, the RO denied an 
evaluation in excess of 10 percent for dysthymia.  The 
veteran was notified of this decision and of his procedural 
and appellate rights in a November 1989 letter.  However, he 
did not appeal.  As the October 1989 RO decision is final, it 
cannot be reversed or revised absent evidence that the 
decision was clearly and unmistakably erroneous.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, the veteran did 
not allege that there was clear and unmistakable error in the 
October 1989 decision.  Therefore, an earlier effective date 
cannot be granted prior to the October 1989 RO decision.  As 
such, the Board will determine whether the veteran is 
entitled to an earlier effective date following the October 
1989 RO decision.

Review of the record shows that following the October 1989 RO 
decision, the veteran did not submit or identify VA 
hospitalization or other medical records pertaining to his 
psychiatric condition prior to filing his claim for an 
increase on February 5, 1997.  The veteran also did not 
submit any communication or action indicating intent to apply 
for an increase prior to February 5, 1997.  Thus, the Board 
finds that he did not file any informal claims for increase 
evaluations prior to February 5, 1997.  38 C.F.R. §§ 3.155, 
3.157.  Accordingly, the effective date of the increased 
evaluation cannot be earlier than February 5, 1997, on the 
basis of the date of the claim.

In addition, the evidence does not establish that an increase 
in the psychiatric disorder was factually ascertainable 
within the one-year period prior to receipt of the claim for 
increase on February 5, 1997.  There is medical evidence 
dated within one year prior to receipt of this claim.  
Specifically, when the veteran submitted his claim for an 
increased rating for dysthymia on February 5, 1997, he 
submitted a private physician's October and December 1996 
statements in which he opined that the veteran's nervous 
condition was secondary to his service-connected physician 
conditions.  The private physician's statements do not 
establish that an increase in the disorder was factually 
ascertainable within the one-year period prior to receipt of 
the claim.  His statements do not address the severity of the 
veteran's dysthymia.  Although the veteran argues that his 
level of impairment warranted a 50 percent rating at an 
earlier date, this evidence does not reflect such an increase 
until after his claim was filed in February 5, 1997, and in 
subsequently dated clinical records such as VA examination in 
March 1987.  

As explained above, a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  Or, in cases involving increased ratings, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase had occurred if the 
claim is received within one year from such date, otherwise, 
the date of receipt of the claim.  In the current fact 
situation, the date of receipt of the claim is appropriate, 
as explained above.  The date of receipt of the claim was 
February 5, 1997, and the evidence of record does not 
demonstrate that an increase evaluation was factually 
ascertainable for dysthymia prior to that date.

Thus, the Board concludes that, based on the evidence of 
record, an effective date earlier than February 5, 1997, for 
the 50 percent evaluation for dysthymia is not warranted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to a rating in excess of 60 percent for chronic 
lumbar paravertebral myositis is denied.  

Entitlement to a rating in excess of 50 percent for dysthymia 
is denied.  

Entitlement to an effective date prior to February 5, 1997, 
for the 50 percent evaluation for dysthymia, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


